NUMBER 13-21-00303-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


DANTE FLORES-DEMARCHI,                                                                  Appellant,

                                                  v.

MELISSA SMITH AND JOSE GARCIA,                                                          Appellees.


                      On appeal from the 206th District Court
                            of Hidalgo County, Texas.


               SUPPLEMENTAL MEMORANDUM OPINION

 Before Chief Justice Contreras and Justices Benavides and Marion1
  Supplemental Memorandum Opinion by Chief Justice Contreras

        Appellees Melissa Smith and Jose “Pepe” Garcia filed a defamation suit against

appellant Dante Flores-Demarchi. Flores-Demarchi moved to dismiss the suit under the



        1 The Honorable Sandee Bryan Marion, Senior Chief Justice (Retired) of the Fourth Court of
Appeals, sitting by assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN.
§§ 74.003, 75.002, 75.003.
Texas Citizens Participation Act (TCPA), and the trial court denied the motion. On June

30, 2022, we held that the trial court erred in denying the motion to dismiss. Flores-

Demarchi v. Smith, Nos. 13-21-00303-CV & 13-21-00304-CV, 2022 WL 2348056 (Tex.

App.—Corpus Christi–Edinburg June 30, 2022, no pet. h.) (mem. op.) (concluding that

the claims should have been dismissed pursuant to the TCPA because appellees failed

to produce clear and specific evidence of actual malice).

       The cause is now before this Court on appellees’ “Amended Motion for Rehearing

and Amended Motion for En Banc Reconsideration” and Flores-Demarchi’s “Motion to

Abate Appeal and Expedite Mandate.” In his motion, Flores-Demarchi states that he and

appellees reached a settlement agreement on October 19, 2022, “and now desire the

Court to abate this matter so that the trial court may dispose of the case.” The motion also

asks us to “expedite the issuance of [the] mandate.” The motion was not filed jointly and

does not contain a certificate of conference. See TEX. R. APP. P. 10.1(a)(5); TEX. R. APP.

P. 18.1(c) (“The mandate may be issued earlier if the parties so agree, or for good cause

on the motion of a party.”). We therefore construe the motion as a motion for voluntary

dismissal of the appeal under Texas Rule of Appellate Procedure 42.1(a)(1). See TEX. R.

APP. P. 42.1(a)(1) (“In accordance with a motion of appellant, the court may dismiss the

appeal or affirm the appealed judgment or order unless such disposition would prevent a

party from seeking relief to which it would otherwise be entitled.”); see also TEX. R. APP.

P. 42.1(a)(2)(c) (stating that we may “abate the appeal and permit proceedings in the trial

court to effectuate [a settlement] agreement” only “[i]n accordance with an agreement

signed by the parties or their attorneys and filed with the clerk”).

       Having reviewed the parties’ motions and the record, we conclude the appeal



                                              2
should be dismissed. Accordingly, we hereby withdraw our judgment of June 30, 2022 in

cause number 13-21-00303-CV; however, we do not withdraw memorandum opinion

issued on that date. See TEX. R. APP. P. 42.1(c) (“In dismissing a proceeding, the

appellate court will determine whether to withdraw any opinion it has already issued.”).

Flores-Demarchi’s “Motion to Abate Appeal and Expedite Mandate,” which we construe

as a motion to dismiss, is granted, and the appeal in cause number 13-21-00303-CV is

dismissed in accordance with the motion. See TEX. R. APP. P. 42.1(a)(1). Further,

appellees’ “Amended Motion for Rehearing and Amended Motion for En Banc

Reconsideration” is dismissed as moot. Costs of the appeal will be assessed against

Flores-Demarchi. See TEX. R. APP. P. 42.1(d). Because the appeal is dismissed pursuant

to Flores-Demarchi’s motion, no motion for rehearing will be entertained, and our

mandate shall issue forthwith.

                                                            DORI CONTRERAS
                                                            Chief Justice

Delivered and filed on the
3rd day of November, 2022.




                                           3